Name: 2001/239/EC: Commission Decision of 26 March 2001 amending for the third time Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 981)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade policy;  agricultural activity;  Europe;  health
 Date Published: 2001-03-27

 Avis juridique important|32001D02392001/239/EC: Commission Decision of 26 March 2001 amending for the third time Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 981) Official Journal L 086 , 27/03/2001 P. 0033 - 0034Commission Decisionof 26 March 2001amending for the third time Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(notified under document number C(2001) 981)(Text with EEA relevance)(2001/239/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, the Commission adopted Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(4), as last amended by Decision 2001/209/EC(5).(2) The foot-and-mouth disease situation in the United Kingdom is liable to endanger the herds in other Member States in view of the placing on the market and trade in live biungulate animals and certain of their products.(3) The United Kingdom has taken measures in the framework of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(6), as last amended by the Act of Accession of Austria, Finland and Sweden, and furthermore has introduced further measures within the affected areas.(4) Because the disease situation in the United Kingdom requires reinforcing the control measures for foot-and-mouth disease taken by the United Kingdom, the additional Community protective measures introduced in close co-operation with the Member State concerned by adopting Decision 2001/172/EC must be maintained until a date to be set.(5) Certain provisions of this Decision relating to animal movement control measures applied in the other Member States must be adapted to the disease situation and structure of animal husbandry in Member States.(6) Certain references must be corrected for the sake of clarity.(7) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 27 March 2001 and the measures adapted where necessary.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Commission Decision 2001/172/EC is amended as follows:1. In Article 3(2) the words "on animal health problems affecting intra-Community trade in meat products" are replaced by the words "on health problems affecting the production and marketing of meat products and certain other products of animal origin".2. In Article 3(3)(b) third indent the words "Chapter VII of Annex A" are replaced by the words "Chapter VI of Annex B".3. In the second subparagraph of Article 11a(3) the two indents and the point (a), are replaced by the following:"- directly or through an approved assembly centre to a slaughterhouse for immediate slaughter, subject to authorisation by the competent authorities of the place of departure and destination, and- to another holding, subject to authorisation by the competent authorities of the place of departure and destinationunder the condition that:(a) during transport such animals do not come into contact with animals not of the same holding of dispatch, unless consigned for slaughter, and"4. The date in Article 14 is replaced by "4 April 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 26 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 62, 2.3.2001, p. 22.(5) OJ L 76, 16.3.2001, p. 35.(6) OJ L 315, 26.11.1985, p. 11.